EXHIBIT 10.1

 

 

 

CUSIP : 87184HAM9

CREDIT AGREEMENT

dated as of

May 20, 2020,

among

SYSCO CORPORATION,

as Borrower,

THE SUBSIDIARY GUARANTORS PARTY HERETO,

THE LENDERS PARTY HERETO

and

BANK OF AMERICA, N.A.,

as Administrative Agent

DEUTSCHE BANK SECURITIES, INC.

GOLDMAN SACHS BANK (USA)

THE TORONTO-DOMINION BANK, NEW YORK BRANCH

and

WELLS FARGO BANK, NATIONAL ASSOICATION,

as Syndication Agents

BOFA SECURITIES, INC.,

DEUTSCHE BANK SECURITIES, INC.

GOLDMAN SACHS BANK (USA)

TD SECURITIES (USA) LLC

and

WELLS FARGO SECURITIES, LLC,

as Joint Bookrunners and Joint Lead Arrangers

 

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page      ARTICLE I       DEFINITIONS    SECTION 1.01.   

Defined Terms

     1 SECTION 1.02.   

Classification of Loans and Borrowings

     19 SECTION 1.03.   

Terms Generally

     19 SECTION 1.04.   

Accounting Terms; GAAP

     19 SECTION 1.05.   

[Reserved]

     20 SECTION 1.06.   

Divisions

     20 SECTION 1.07.   

Interest Rate; LIBOR Notification

     20    ARTICLE II       THE CREDITS    SECTION 2.01.   

Commitments

     20 SECTION 2.02.   

Loans and Borrowings

     20 SECTION 2.03.   

Requests for Borrowings

     21 SECTION 2.04.   

Reserved

     22 SECTION 2.05.   

Reserved

     22 SECTION 2.06.   

Funding of Borrowings

     22 SECTION 2.07.   

[Reserved]

     22 SECTION 2.08.   

Interest Elections

     22 SECTION 2.09.   

Termination and Reduction of Commitments

     24 SECTION 2.10.   

Repayment of Loans; Evidence of Debt

     25 SECTION 2.11.   

Prepayment of Loans

     25 SECTION 2.12.   

Fees

     26 SECTION 2.13.   

Interest

     26 SECTION 2.14.   

Alternate Rate of Interest

     27 SECTION 2.15.   

Increased Costs

     29 SECTION 2.16.   

Break Funding Payments

     30 SECTION 2.17.   

Taxes

     31 SECTION 2.18.   

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     35 SECTION 2.19.   

Mitigation Obligations Replacement of Lenders

     36 SECTION 2.20.   

[Reserved]

     37 SECTION 2.21.   

[Reserved]

     37 SECTION 2.22.   

Defaulting Lenders

     37

 

i



--------------------------------------------------------------------------------

   ARTICLE III       REPRESENTATIONS AND WARRANTIES    SECTION 3.01.   

Organization; Powers

     38 SECTION 3.02.   

Authorization; Enforceability

     39 SECTION 3.03.   

Governmental Approvals; No Conflicts

     39 SECTION 3.04.   

Financial Condition; No Material Adverse Change

     39 SECTION 3.05.   

Properties

     40 SECTION 3.06.   

Litigation and Environmental Matters

     40 SECTION 3.07.   

Subsidiaries

     40 SECTION 3.08.   

Compliance with Laws and Agreements

     40 SECTION 3.09.   

Investment Company Status

     41 SECTION 3.10.   

Taxes

     41 SECTION 3.11.   

ERISA

     41 SECTION 3.12.   

Accuracy of Information

     41 SECTION 3.13.   

OFAC; USA Patriot Act

     42 SECTION 3.14.   

Affected Financial Institutions

     42    ARTICLE IV       CONDITIONS    SECTION 4.01.   

Effective Date

     42 SECTION 4.02.   

Each Credit Event

     43    ARTICLE V       AFFIRMATIVE COVENANTS    SECTION 5.01.   

Financial Statements; Ratings Change and Other Information

     43 SECTION 5.02.   

Notices of Material Events

     45 SECTION 5.03.   

Existence; Conduct of Business

     46 SECTION 5.04.   

Payment of Obligations

     46 SECTION 5.05.   

Maintenance of Properties; Insurance

     46 SECTION 5.06.   

Books and Records; Inspection Rights

     46 SECTION 5.07.   

Compliance with Laws

     46 SECTION 5.08.   

Use of Proceeds

     46 SECTION 5.09.   

Subsidiary Guarantors

     47    ARTICLE VI       NEGATIVE COVENANTS    SECTION 6.01.   

Liens

     48 SECTION 6.02.   

Sale and Leaseback Transactions

     50 SECTION 6.03.   

Ratio of Consolidated EBITDA to Consolidated Interest Expense

     50 SECTION 6.04.   

Consolidation, Merger, Acquisition or other Fundamental Changes

     50 SECTION 6.05.   

Minimum Liquidity

     50 SECTION 6.06.   

Restricted Payments

     51

 

ii



--------------------------------------------------------------------------------

   ARTICLE VII       EVENTS OF DEFAULT    SECTION 7.01.   

Events of Default

     51    ARTICLE VIII       GUARANTEE    SECTION 8.01.   

Guarantee of the Obligations

     53    ARTICLE IX       THE ADMINISTRATIVE AGENT    SECTION 9.01.   

Appointment and Authority

     55 SECTION 9.02.   

Rights as a Lender

     56 SECTION 9.03.   

Exculpatory Provisions

     56 SECTION 9.04.   

Reliance by Administrative Agent

     57 SECTION 9.05.   

Delegation of Duties

     57 SECTION 9.06.   

Resignation of Administrative Agent

     57 SECTION 9.07.   

Non-Reliance on the Administrative Agent, the Arrangers and the Other Lenders

     59 SECTION 9.08.   

No Other Duties, Etc.

     59 SECTION 9.09.   

Guaranty Matters

     59 SECTION 9.10.   

Certain ERISA Matters

     59    ARTICLE X       MISCELLANEOUS    SECTION 10.01.   

Notices

     61 SECTION 10.02.   

Waivers; Amendments

     63 SECTION 10.03.   

Expenses; Indemnity; Damage Waiver

     64 SECTION 10.04.   

Successors and Assigns

     66 SECTION 10.05.   

Survival

     70 SECTION 10.06.   

Counterparts; Integration; Effectiveness; Electronic Execution

     70 SECTION 10.07.   

Severability

     71 SECTION 10.08.   

Right of Setoff

     71 SECTION 10.09.   

Governing Law; Jurisdiction; Consent to Service of Process

     71 SECTION 10.10.   

WAIVER OF JURY TRIAL

     72 SECTION 10.11.   

Headings

     72 SECTION 10.12.   

Confidentiality

     72 SECTION 10.13.   

Interest Rate Limitation

     73 SECTION 10.14.   

[Reserved]

     73

 

iii



--------------------------------------------------------------------------------

SECTION 10.15.   

Material Non-Public Information

     74 SECTION 10.16.   

Certain Notices

     74 SECTION 10.17.   

Independence of Covenants

     74 SECTION 10.18.   

No Advisory or Fiduciary Responsibility

     74 SECTION 10.19.   

Acknowledgement and Consent to Bail-In of Affected Financial Institutions

     75

SCHEDULES:

 

Schedule 2.01 — Commitments Schedule 3.07 — Subsidiaries Schedule 10.01 —
Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Borrowing Request

Exhibit C – Form of Interest Election Request

Exhibit D –Form of Joinder

Exhibit E – [Reserved]

Exhibit F – Forms of U.S. Tax Compliance Certificates

 

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of May 20, 2020, among SYSCO CORPORATION, a Delaware
corporation, the SUBSIDIARY GUARANTORS party hereto, the LENDERS party hereto
and BANK OF AMERICA, N.A., as Administrative Agent.

For and in consideration of the premises and the promises herein and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged by each party hereto, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” has the meaning assigned to such term in Section 6.04.

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Lenders hereunder, and any successor thereto
appointed pursuant to Article IX.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning set forth in Section 10.01(d).

“Aggregate Commitments” means, at any time, the sum of the Commitments in effect
at such time.

“Aggregate Credit Exposure” means, at any time, the aggregate outstanding
principal amount of all the Loans at such time.

“Agreement” means this Credit Agreement, as supplemented by the Joinders and as
otherwise amended or modified from time to time.

 

1



--------------------------------------------------------------------------------

“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America, N.A. as its “prime rate,” and (c) the LIBO Rate plus 1.00%; provided
that if the Alternate Base Rate as so determined would be less than 0.75%, such
rate shall be deemed to be 0.75% for purposes of this Agreement. The “prime
rate” is a rate set by Bank of America, N.A. based upon various factors
including Bank of America, N.A.’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America, N.A. shall take effect at the
opening of business on the day specified in the public announcement of such
change. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14(b), then the Alternate Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above.

“Applicable Rate” means, for any day, with respect to interest on any Loan or
with respect to the facility fees payable hereunder, the applicable rate per
annum set forth in the table below under the applicable caption based upon the
ratings by S&P, Moody’s and Fitch, respectively, applicable on such date to the
Index Debt:

 

Index Debt Ratings

   Facility Fee Rate   Applicable Rate for
Eurodollar Loans   Applicable Rate
for ABR Loans

Category 1


        BBB+ or higher by S&P

        Baa1 or higher by Moody’s

        BBB+ or higher by Fitch

   0.25%   1.50%   0.50%

Category 2

        BBB by S&P

        Baa2 by Moody’s

        BBB by Fitch

   0.30%   1.70%   0.70%

Category 3

        BBB- by S&P

        Baa3 by Moody’s

        BBB- by Fitch

   0.40%   1.85%   0.85%

Category 4

        BB+ or lower by S&P

        Ba1 or lower by Moody’s

        BB+ or lower by Fitch

   0.50%   2.00%   1.00%

For purposes of the foregoing, (i) if only one of Moody’s, S&P or Fitch shall
have in effect a rating for the Index Debt, then that single rating shall be
determinative; (ii) if the ratings established by Moody’s, S&P and Fitch for the
Index Debt shall fall within two different Categories, the Applicable Rate shall
be based on the ratings for the Index Debt established by two of such agencies;
(iii) if the ratings established by Moody’s, S&P and Fitch for the Index Debt
shall fall within three different Categories, the Applicable Rate shall be based
on the middle rating for the Index Debt; (iv) if only two such agencies have
established ratings for the Index Debt, and such ratings for the Index Debt
shall fall within two different Categories, the Applicable Rate shall be based
on the higher of the two ratings, i.e., that appearing in the numerically lower
Category, unless one of the two ratings is two or more Categories lower than the
other, in which case the

 

2



--------------------------------------------------------------------------------

Applicable Rate shall be determined by reference to the Category next below that
of the higher of the two ratings; and (v) if the ratings established by Moody’s,
S&P and Fitch for the Index Debt shall be changed (other than as a result of a
change in the rating system of Moody’s, S&P or Fitch), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency, irrespective of when notice of such change shall have been furnished by
the Borrower to the Administrative Agent and the Lenders. Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. If the rating system of Moody’s, S&P or Fitch shall
change, or if all such rating agencies shall cease to be in the business of
rating corporate debt obligations, the Borrower and the Lenders shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agencies and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

“Arrangers” means BofA Securities, Inc. Deutsche Bank Securities, Inc., Goldman
Sachs Bank (USA), TD Securities (USA) LLC and Wells Fargo Securities, LLC, in
their capacity as joint bookrunners and joint lead arrangers with respect to the
credit facility established hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy

 

3



--------------------------------------------------------------------------------

Event shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority, provided, further, that such ownership interest does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Sysco Corporation, a Delaware corporation.

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Minimum” means $20,000,000.

“Borrowing Multiple” means $5,000,000.

“Borrowing Request” means a request by or on behalf of the Borrower for a
Borrowing in accordance with Section 2.03, which, if in writing, shall be
substantially in the form of Exhibit B or any other form that is reasonably
acceptable to the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan
denominated in any currency, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in deposits for such currency in the
London interbank market.

“Capital Lease” means any lease (or other arrangement conveying the right to
use) in respect of which the lessee’s obligations constitute Capital Lease
Obligations.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
finance leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking into effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, however, that notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, regulations, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) or any Governmental Authority with respect to the
implementation of the Basel III Accord shall, in each case, be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.

“Charges” has the meaning set forth in Section 10.13.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commercial Paper” means (a) Indebtedness outstanding under the Issuing and
Payment Agent Agreement dated as of October 31, 2014, between the Borrower, as
issuer, and U.S. Bank, National Association, as issuing and paying agent, and
(b) Indebtedness represented by commercial paper issued by the Borrower or any
of its Subsidiaries under any other agreement, provided that, in the case of
clause (b), such commercial paper is “backstopped” by this Agreement or the
Multiyear Credit Agreement.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. As of the
Effective Date, the aggregate amount of the Commitments is US$750,000,000.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
or Subsidiary Guarantor pursuant to this Agreement or the transactions
contemplated herein which is distributed by the Administrative Agent or any
Lender by means of electronic communications.

“Confidential Information” has the meaning assigned to such term in
Section 10.12.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“consolidated” refers to the consolidation of the accounts of the Borrower and
its Subsidiaries in accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in the determination of Consolidated Net Income for such period:
(i) Consolidated Interest Expense, (ii) income tax expense, (iii) depreciation
and amortization expense, (iv) extraordinary and non-recurring charges and
(v) other non-cash charges (including, without limitation, impairment charges
and non-cash operating costs), less (c) the sum of the following, without
duplication, to the extent included in the determination of Consolidated Net
Income for such period: (i) interest income, (ii) extraordinary and
non-recurring income and (iii) other non-cash income.

“Consolidated Interest Expense” means, for any period, determined on a
consolidated basis for the Borrower and its Subsidiaries in accordance with
GAAP, interest expense (including, without limitation, interest expense
attributable to Capital Lease Obligations and all net payment obligations
pursuant to Swap Agreements) for such period.

“Consolidated Net Income” means, for any period, the net income of the Borrower
and the Subsidiaries on a consolidated basis for such period, determined in
accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covenant Modification Period” means the period commencing on the date hereof
and ending immediately prior to the last day of the fiscal quarter of the
Borrower ending on or about September 30, 2022; provided that if the Borrower
shall have delivered to the Administrative Agent a written notice of its desire
to terminate the Covenant Modification Period as of an earlier date, together
with a certificate of a Responsible Officer of the Borrower certifying that the
ratio of Consolidated EBITDA to Consolidated Interest Expense, in each case,
measured for the period of four consecutive fiscal quarters ended with the most
recent fiscal quarter of the Borrower ended on or prior to such earlier date,
was not less than 4.00 to 1.00, then the Covenant Modification Period shall
terminate on such earlier date.

“Credit Exposure” means, with respect to any Lender at any time, the aggregate
principal amount of such Lender’s outstanding Loans at such time.

“Credit Party” means the Administrative Agent or any Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans or (ii) to pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is

 

6



--------------------------------------------------------------------------------

the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular Default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular Default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent (a copy of which shall promptly
be shared with the Borrower), or (d) has become the subject of (i) a Bankruptcy
Event or (ii) a Bail-In Action.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with 1.11(a)), which date is
the first date appearing above.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

7



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; provided that Indebtedness that is convertible into any such
Equity Interests shall not, prior to the conversion thereof, constitute an
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of any unpaid “minimum required contribution” (as defined in
Section 430 of the Code or Section 303 of ERISA), whether or not waived, or with
respect to a Multiemployer Plan, any “accumulated funding deficiency” (as
defined in Section 431 of the Code or Section 304 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan is, or the Loans comprising such Borrowing are, bearing interest at a
rate determined by reference to the LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

8



--------------------------------------------------------------------------------

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the regulations promulgated thereunder.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on (or measured by) net income (however
denominated) franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal Taxes imposed on amounts payable or credited to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in such Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.19) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and
(d) any Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement,
treaty or convention entered into in connection with the implementation of such
Sections of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any such intergovernmental agreement, treaty or
convention.

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer or
controller of such Person.

“Fitch” means Fitch Ratings, Inc.

“Foreign Lender” means any Lender that is not a U.S. Person.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect, subject to Section 1.04, from time to time.

“Governmental Approval” means (a) any authorization, consent, approval, license,
waiver, ruling, permit, tariff, rate, certification, exemption, filing,
variance, claim, order, judgment, decree, sanction or publication of, by or
with; (b) any notice to; (c) any declaration of or with; or (d) any registration
by or with, or any other action or deemed action by or on behalf of, any
Governmental Authority.

 

9



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable or accrued liabilities, incurred or accrued in the ordinary
course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others and (g) all Capital Lease Obligations of
such Person. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

 

10



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Subsidiary Guarantor under this Agreement and (b) to the extent
not otherwise described in clause (a) above, Other Taxes.

“Indemnitee” has the meaning set forth in Section 10.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Interest Election Request” means a request by or on behalf of the Borrower to
convert or continue a Borrowing in accordance with Section 2.08, which, if in
writing, shall be substantially in the form of Exhibit C or any other form that
is reasonably acceptable to the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent).

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Borrower
may elect; provided that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Eurodollar Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“IRS” means the United States Internal Revenue Service.

“Joinder” means an agreement in the form of Exhibit D executed pursuant to
Section 5.09(b).

“Lenders” means the Persons listed on Schedule 2.01 and any Person that has
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Assumption.

 

11



--------------------------------------------------------------------------------

“LIBO Rate” means:

(a) for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for US Dollars for a period equal in length to such Interest Period
(“LIBOR”) as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
US Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period;

(b) for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two London Banking Days prior to such date for US Dollar deposits with a term of
one month commencing that day; and

(c) if the LIBO Rate shall be less than 0.75%, such rate shall be deemed 0.75%
for purposes of this Agreement.

“LIBOR” has the meaning specified in the definition of LIBO Rate.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 2.14(b).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
as may be appropriate, in the discretion of the Administrative Agent, to reflect
the adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

“Lien” shall mean any mortgage, deed of trust, lien, pledge, encumbrance, charge
or security interest; provided that precautionary or other filings filed in
connection with operating leases of the Borrower or any Subsidiary shall not
constitute Liens. For purposes of this definition, whether a lease constitutes
an operating lease will be determined disregarding any change in accounting for
leases resulting from the adoption of Financial Accounting Standards Board
Accounting Standards Update No. 2016-02, Leases (Topic 842).

 

12



--------------------------------------------------------------------------------

“Liquidity” means, at any time, an amount equal to: (a) Unrestricted Cash at
such time, plus (b) an amount equal to the excess, if any, of (i) the Aggregate
Commitments in effect at such time minus (ii) the Aggregate Credit Exposure at
such time, plus (c) the aggregate amount of the unused commitments in effect at
such time under the Multiyear Credit Agreement, minus (d) the aggregate
principal amount of Commercial Paper outstanding at such time; provided that in
the case of clauses (b) and (c) above, the respective amounts that would
otherwise be included under such clauses shall only be included to the extent
that, had the Borrower requested a borrowing in an equivalent amount, the
conditions precedent set forth in Sections 4.02(a) and 4.02(b) hereof or the
conditions precedent to borrowing set forth in the Multiyear Credit Agreement
(other than the delivery of a borrowing request), as applicable, would have been
satisfied at such time with respect to such borrowing.

“Loan” means a loan made by a Lender to the Borrower pursuant to this Agreement.

“Local Time” means New York City time.

“London Banking Day” means any day on which dealings in US Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform any of
its obligations under this Agreement or (c) the rights of the Administrative
Agent and the Lenders against the Borrower under any material provision of this
Agreement.

“Material Indebtedness” means Indebtedness (other than the Loans and Guarantees
created under this Agreement), or obligations in respect of one or more Swap
Agreements, of any one or more of the Borrower and the Subsidiaries in an
aggregate principal amount exceeding US$150,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Maturity Date” means May 19, 2021; provided that if such date shall not be a
Business Day, then the “Maturity Date” shall be the next Business Day.

“Maximum Rate” has the meaning set forth in Section 10.13.

“MNPI” means material information concerning the Borrower or any of the
Subsidiaries or any of its or their respective securities that has not been
disseminated in a manner that would constitute “public disclosure”, within the
meaning of Regulation FD under the Exchange Act. For purposes of this
definition, “material information” means information concerning the Borrower,
the Subsidiaries or any of its or their respective securities that could
reasonably be expected to be material for purposes of the United States federal
securities laws.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

13



--------------------------------------------------------------------------------

“Multiyear Credit Agreement” means the Credit Agreement dated as of June 28,
2019 among the Borrower, the subsidiary borrowers and subsidiary guarantors
party thereto, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent.

“Net Worth” means the excess, if any, of (a) the total assets of the Borrower
and the Subsidiaries over (b) the liabilities of the Borrower and the
Subsidiaries, each to be determined on a consolidated basis in accordance with
GAAP.

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Notes” means (a) the Senior Notes, or any Indebtedness (other than the Loans)
that replaces or refinances any of the Senior Notes, or (b) any other senior
notes or debentures issued by the Borrower.

“Obligations” means the obligations of the Borrower and each Subsidiary
Guarantor hereunder in respect of the payment of (a) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (b) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Borrower and each
Subsidiary Guarantor under this Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest in any Loan or this Agreement).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or from the execution, delivery, performance, registration or
enforcement of, or otherwise with respect to, this Agreement, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.19).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning set forth in Section 10.04(c).

“Participant Register” has the meaning set forth in Section 10.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

14



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 5.01.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Participant.

“Register” has the meaning assigned to such term in Section 10.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Relevant Interbank Market” means the London interbank market.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures of all Lenders and the total unused Commitments of all Lenders at such
time.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means, as to any Person, a Financial Officer of such
Person.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancelation or termination of any Equity
Interests in the Borrower.

“S&P” means S&P Global Ratings.

 

15



--------------------------------------------------------------------------------

“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
with any Person whereby a seller or a transferor shall sell or otherwise
transfer any real or personal property and then or thereafter lease (whether
pursuant to a Capital Lease or otherwise) or repurchase under an extended
purchase contract, the same or similar property from the purchaser or the
transferee of such property.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or by any other
sanctions authority applicable to the Borrower.

“SEC” means the Securities and Exchange Commission of the United States of
America or any Governmental Authority succeeding to any or all of the functions
of said Commission.

“Senior Notes” means the senior notes and debentures of the Borrower issued
pursuant to the Indenture dated as of June 15, 1995, between the Borrower and
The Bank of New York Mellon Trust Company, N.A., as successor trustee, or any
supplemental indenture thereto.

“Significant Subsidiary” means a Subsidiary that meets either of the following
conditions:

(a) the total assets (after intercompany eliminations) of such Subsidiary exceed
ten percent (10%) of the total assets of the Borrower and the Subsidiaries on a
consolidated basis, determined as of the end of the most recently completed
fiscal year; or

(b) the income from continuing operations before income taxes, extraordinary
items and cumulative effect of a change in accounting principle of such
Subsidiary exclusive of amounts attributable to any non-controlling interests
exceeds ten percent (10%) of the income of the Borrower and the Subsidiaries on
a consolidated basis, determined for the most recently completed fiscal year.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Specified Time” means with respect to the LIBO Rate, 11:00 a.m., London time.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which Equity Interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

16



--------------------------------------------------------------------------------

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means each Subsidiary of the Borrower listed on the
signature pages hereto as a Subsidiary Guarantor and each Subsidiary of the
Borrower that after the date hereof executes and delivers a Joinder to the
Administrative Agent pursuant to Section 5.09; provided that if any Subsidiary
shall be released as a “Subsidiary Guarantor” pursuant to Section 5.09(c), then
such Subsidiary shall no longer constitute a “Subsidiary Guarantor” for purposes
of this Agreement.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement, provided that such term shall not
include any forward or future contract entered into in the ordinary course of
business by the Borrower or a Subsidiary which contemplates the actual delivery
of a commodity and is not entered into for speculative purposes.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion and in consultation with the Borrower.

“Transactions” means the execution, delivery and performance by the Borrower and
the Subsidiary Guarantors of this Agreement, each Joinder and each promissory
note (if any) requested by a Lender as contemplated by Section 2.10(e), the
borrowing of Loans hereunder, the use of proceeds thereof and the guarantee of
the Obligations by the Subsidiary Guarantors.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

17



--------------------------------------------------------------------------------

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unrestricted Cash” means, at any time, cash and cash equivalents owned at such
time by the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that such cash and cash equivalents do not appear
(and in accordance with GAAP would not be required to appear) as “restricted” on
the consolidated balance sheet of the Borrower prepared as of such time in
accordance with GAAP.

“US Dollars”, “US$” or “$” refers to lawful money of the United States of
America.

“USA Patriot Act” means the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed
into law October 26, 2001, as amended)).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.17(f).

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person of
which securities (except for directors’ qualifying shares and/or other nominal
amounts of shares required by applicable law to be held by Persons other than
such Person) or other ownership interests representing 100% of the equity are,
at the time any determination is being made, owned by such Person or one or more
wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower, the Subsidiary Guarantors and the
Administrative Agent.

“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

18



--------------------------------------------------------------------------------

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, treaties, rules, regulations,
ordinances, codes, executive orders and administrative or judicial precedents or
authorities and other laws, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law. The words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement (including this Agreement), instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (c) any definition of or reference to any statute, rule or regulation
shall, unless otherwise specified, be construed as referring thereto as from
time to time amended, supplemented or otherwise modified (including by
succession of comparable successor laws), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (a) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other

 

19



--------------------------------------------------------------------------------

Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein, (b) without
giving effect to any deduction of debt issuance costs in respect of any
Indebtedness from the principal amount of such Indebtedness under Accounting
Standards Update 2015-03 and (c) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

SECTION 1.05. [Reserved].

SECTION 1.06. Divisions. For all purposes under this Agreement, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.

SECTION 1.07. Interest Rate; LIBOR Notification. The interest rate on Eurodollar
Loans is determined by reference to the LIBO Rate, which is derived from the
London interbank offered rate. The Administrative Agent does not warrant or
accept any responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to the London
interbank offered rate or with respect to any alternative or successor rate
thereto, or replacement rate thereof, including whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14, will be similar
to, or produce the same value or economic equivalence of, the LIBO Rate or have
the same volume or liquidity as did the London interbank offered rate prior to
its discontinuance or unavailability.

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments.

(a) Subject to the terms and conditions set forth herein, each Lender agrees to
make Loans denominated in US Dollars to the Borrower from time to time during
the Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s Credit Exposure exceeding such Lender’s Commitment or (ii) the
Aggregate Credit Exposure exceeding the Aggregate Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Loans.

 

20



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Type made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it and to make payments pursuant to Section 10.03(d) shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans and to make payments pursuant to Section 10.03(d) as
required.

(b)Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans, as the Borrower may request pursuant to Section 2.03
or as otherwise may be provided in this Agreement. Each Lender at its option may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is at least equal to the
Borrowing Minimum and is an integral multiple of the Borrowing Multiple;
provided that a Eurodollar Borrowing that results from a continuation of an
outstanding Eurodollar Borrowing may be in an aggregate amount that is equal to
such outstanding Eurodollar Borrowing. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is at least equal to
the Borrowing Minimum and is an integral multiple of the Borrowing Multiple;
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the aggregate Commitments. Borrowings of more than
one Type may be outstanding at the same time; provided that there shall not at
any time be more than a total of 10 Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone or submit to
the Administrative Agent a completed written Borrowing Request signed by a
Responsible Officer of the Borrower (a) in the case of a Eurodollar Borrowing,
not later than 12:00 noon, Local Time, three Business Days before the date of
the proposed Borrowing and (b) in the case of an ABR Borrowing, not later than
2:00 p.m., Local Time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be confirmed promptly by the delivery to the
Administrative Agent of a completed written Borrowing Request signed by a
Responsible Officer of the Borrower. Each such telephonic and written Borrowing
Request shall be irrevocable and shall specify the following information in
compliance with Section 2.02:

(i) the aggregate principal amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) the Type of such Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.06.

 

21



--------------------------------------------------------------------------------

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Reserved.

SECTION 2.05. Reserved.

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:00 p.m., Local
Time, in the case of each Eurodollar Loan, and by 4:00 p.m., Local Time, in the
case of each ABR Loan, in each case, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting or wiring the funds so received in the aforesaid account of the
Administrative Agent to the deposit account designated in the applicable
Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.06 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then such Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of (x) the Federal Funds Rate and (y) a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to such Borrowing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. If the Borrower and such Lender shall both pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

SECTION 2.07. [Reserved]

SECTION 2.08. Interest Elections.

 

22



--------------------------------------------------------------------------------

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request or as otherwise
provided in Section 2.03. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.08. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing and the Loans comprising each such portion shall be considered a
separate Borrowing. Notwithstanding any other provision of this Section 2.08,
(i) no Borrowing may be converted into or continued as a Borrowing with an
Interest Period ending after the Maturity Date and (ii) each conversion or
continuation of a Borrowing shall comply with the applicable provisions of
Section 2.02.

(b) To make an election pursuant to this Section 2.08, the Borrower shall notify
the Administrative Agent of such election by telephone or submit to the
Administrative Agent a completed Interest Election Request signed by a
Responsible Officer of the Borrower by the time and date that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
confirmed promptly by delivery to the Administrative Agent of a completed
Interest Election Request signed by a Responsible Officer of the Borrower. Each
such telephonic and Interest Election Request shall be irrevocable and shall
specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(c) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

23



--------------------------------------------------------------------------------

(d) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall be continued as a
Eurodollar Borrowing and the Borrower shall be deemed to have elected an
Interest Period of one month. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower (provided that
no such notice or request shall be required in the case of an Event of Default
described in clause (h) or (i) of Section 7.01), then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.09. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of US$5,000,000 and not less than
US$20,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the Aggregate Credit Exposure would exceed the
Aggregate Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section 2.09 at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.09 shall be irrevocable; provided that a notice of termination
or reduction of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
occurrence of one or more other events specified therein, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

(d) On the Business Day immediately following the date of receipt by the
Borrower of Net Cash Proceeds (as defined below) from the incurrence by the
Borrower or any Subsidiary of any debt for borrowed money in excess of
$500,000,000 issued in the public markets (other than by issuance of commercial
paper), the Commitments shall be automatically and permanently reduced by an
amount equal to 100% of such Net Cash Proceeds in excess of $500,000,000. “Net
Cash Proceeds” means, with respect to the incurrence of any debt for borrowed
money by the Borrower or any of its Subsidiaries, the excess of (i) the sum of
the cash and cash equivalents received by the Borrower or such Subsidiary in
connection with such transaction over (ii) the attorneys’ fees, investment
banking fees, accountants’ fees, consulting fees, underwriting discounts,
commissions, Taxes, and other customary fees and expenses incurred by the
Borrower or such Subsidiary in connection therewith.

 

24



--------------------------------------------------------------------------------

SECTION 2.10. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) on the Maturity
Date, to the Administrative Agent for the account of each Lender, the then
unpaid principal amount of each Loan made by such Lender to the Borrower.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period, if any, applicable thereto and (ii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.10 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form.

SECTION 2.11. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (c) of this Section 2.11.

(b) If on any Business Day the Aggregate Credit Exposure exceeds the Aggregate
Commitments (including by reason of a termination or reduction of the
Commitments pursuant to Section 2.09(d)), then the Borrower shall prepay Loans
in an aggregate principal amount equal to such excess.

(c) The Borrower shall notify the Administrative Agent by telephone (confirmed
by fax or email) of any prepayment hereunder (i) in the case of a prepayment of
a Eurodollar Borrowing, not later than 11:00 a.m., Local Time, three Business
Days before the date of prepayment and (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m.,

 

25



--------------------------------------------------------------------------------

Local Time, one Business Day before the date of prepayment; provided that no
such notice is required to be delivered in the case of a mandatory prepayment
under paragraph (b) of this Section 2.11. Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that a notice of optional prepayment
of any Borrowing may state that such notice is conditioned upon the occurrence
of one or more events specified therein, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified date of prepayment) if such condition is not satisfied. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13.

SECTION 2.12. Fees.

(a) Subject to Section 2.22, the Borrower agrees to pay to the Administrative
Agent, for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the date hereof to but
excluding the date on which such Commitment terminates; provided that, if any
such Lender continues to have any Credit Exposure after its Commitment
terminates in full, then such facility fee shall continue to accrue on the daily
amount of such Lender’s Credit Exposure from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Credit Exposure. Facility fees accrued through and including the last
day of March, June, September and December of each year shall be payable in
arrears on the fifteenth day following such last day, commencing on the first
such date to occur after the date hereof, and accrued facility fees shall also
be payable in arrears on the date on which the Commitments terminate in full;
provided that any facility fees accruing with respect to Credit Exposure after
the date on which the Commitments terminate in full shall be payable on demand.
All facility fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b) [Reserved].

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution to the Lenders.
Fees paid shall not be refundable under any circumstances.

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

 

26



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) [Reserved].

(d) [Reserved].

(e) [Reserved].

(f) [Reserved].

(g) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan or any interest
on any Loan, 2% plus the rate otherwise applicable to such Loan as provided in
the preceding paragraphs of this Section 2.13 or (ii) in the case of any other
amount, 2% plus the rate applicable to ABR Loans as provided in paragraph (a) of
this Section 2.13.

(h) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (g) of this Section 2.13 shall
be payable on demand, (ii) in the event of any repayment or prepayment of any
Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(i) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate (including
ABR Loans determined by reference to the LIBO Rate) shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or LIBO Rate shall
be determined by the Administrative Agent in accordance with the terms of this
Agreement, and such determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

(i) the Administrative Agent determines (which determination shall be made in
good faith and conclusive absent manifest error) that adequate and reasonable
means do not exist for ascertaining the LIBO Rate (including because the LIBOR
Screen Rate is not available or published on a current basis), for such Interest
Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

 

27



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof (which may be by
telephone) to the Borrower and the Lenders as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing and for such Interest
Period shall be ineffective and such Borrowing, unless repaid, shall be
converted to, on the last day of the Interest Period applicable thereto, an ABR
Borrowing.

(b) Notwithstanding anything to the contrary in this Agreement, if the
Administrative Agent determines (which determination shall be conclusive absent
manifest error), or the Borrower or Required Lenders notify the Administrative
Agent (with, in the case of the Required Lenders, a copy to Borrower) that the
Borrower or Required Lenders (as applicable) have determined, that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.14(b), are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 2.14(b) with (x) one
or more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and in consultation with the Borrower
and may be periodically updated (the “Adjustment;” and any such proposed rate, a
“LIBOR Successor Rate”), and any such amendment shall become effective at 5:00
p.m. on the fifth Business Day after the Administrative Agent shall have posted
such proposed amendment to all Lenders and the Borrower unless, prior to such
time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders (A) in the case
of an amendment to replace LIBOR with

 

28



--------------------------------------------------------------------------------

a rate described in clause (x), object to the Adjustment; or (B) in the case of
an amendment to replace LIBOR with a rate described in clause (y), object to
such amendment; provided that for the avoidance of doubt, in the case of clause
(A), the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Alternate Base
Rate. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of ABR Loans (subject to the foregoing clause (y)) in the amount
specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
0.75% for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein,
any amendments implementing such LIBOR Successor Rate Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement; provided that, with respect to any such amendment effected, the
Administrative Agent shall post or otherwise deliver each such amendment
implementing such LIBOR Successor Conforming Changes to the Lenders and the
Borrower reasonably promptly after such amendment becomes effective.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended or participations in, any Lender; or

(ii) impose on any Lender or the Relevant Interbank Market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender;

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations or its deposits, reserves, other
liabilities or capital attributable thereto;

 

29



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender or other Recipient,
as the case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitment of such
Lender or the Loans made by, such Lender to a level below that which such Lender
or such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction actually suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company as specified in paragraph (a) or
(b) of this Section 2.15 shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 30 days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.15 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.15 for any increased costs or
reductions incurred more than 60 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 60-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion or continuation of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
hereunder and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if

 

30



--------------------------------------------------------------------------------

any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in US Dollars of a comparable amount and period from other banks in the
Relevant Interbank Market. A certificate of any Lender setting forth any amount
or amounts that such Lender is entitled to receive pursuant to this Section 2.16
and setting forth in reasonable detail the manner in which such amount or
amounts shall have been determined shall be delivered to the Borrower and shall
be conclusive absent manifest error. The Borrower shall pay such Lender the
amount shown as due on any such certificate within 30 days after receipt
thereof.

SECTION 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower or
any Subsidiary Guarantor under this Agreement shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of the applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower or such Subsidiary Guarantor shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17 ) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(b) Without duplication of any other obligation contained in this Section 2.17,
the Borrower and the Subsidiary Guarantors shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Without duplication of any other obligation contained in this Section 2.17,
the Borrower and the Subsidiary Guarantors shall indemnify each Recipient,
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

31



--------------------------------------------------------------------------------

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower and the Subsidiary Guarantors
have not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Borrower and the Subsidiary
Guarantors to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with this Agreement, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or otherwise payable by the Administrative
Agent to the Lender from any other source against any amount due to the
Administrative Agent under this paragraph (d).

(e) As soon as practicable after any payment of Taxes by the Borrower or any
Subsidiary Guarantor to a Governmental Authority pursuant to this Section 2.17,
the Borrower or such Subsidiary Guarantor shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under this Agreement shall deliver
to the Borrower and the Administrative Agent, at the time such Person becomes a
party to this Agreement and at such time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), 2.17(f)(ii)(B) and
2.17(f)(ii)(D)) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 (or successor form) certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

32



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) (x) with respect to payments of interest under this Agreement, an executed
IRS Form W-8BEN-E or IRS Form W-8BEN (or successor forms) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under this Agreement, IRS Form W-8BEN-E or IRS Form W-8BEN
(or successor forms) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2) an executed IRS Form W-8ECI (or successor forms);

(3) (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) an executed of IRS Form W-8BEN-E or IRS Form
W-8BEN (or successor forms); or

(4) an executed IRS Form W-8IMY (or successor forms), accompanied by a Form
W-8ECI (or successor forms), W-8BEN-E or W-8BEN (or successor forms), a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-2 or F-3, Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership (and not a
participating Lender) and one or more beneficial owners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such beneficial owner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

33



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under this Agreement would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including by the payment of additional amounts
pursuant to this Section 2.17), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.17 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to the indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid. This paragraph shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) For purposes of this Section 2.17, references to the term “applicable law”
shall include FATCA.

 

34



--------------------------------------------------------------------------------

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to the time expressly required
hereunder for such payment or, if no such time is expressly required, prior to
1:00 p.m., Local Time, on the date when due, in immediately available funds,
without set-off, recoupment or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at such account as the Administrative Agent shall from time
to time specify in a notice delivered to the Borrower, except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in US Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
interest and fees then due hereunder by the Borrower, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

35



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, the greater of (x) the Federal Funds Rate
and (y) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b) or Section 2.18(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower or any Subsidiary Guarantor is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.17, (iii) any Lender is a Defaulting Lender
or (iv) any Lender has failed to consent to a proposed amendment, waiver,
discharge or termination that under Section 10.02 requires the consent of all
the Lenders (or all the affected Lenders) and with respect to which the Required
Lenders shall have granted their consent, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.04), all its interests,
rights (other than its existing rights to payments pursuant to Section 2.15,
2.17 or 10.03) and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (A) to the extent required by
Section 10.04(b), the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not unreasonably be withheld or
delayed, (B) such Lender shall have received payment of an amount equal to the

 

36



--------------------------------------------------------------------------------

outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (C) in the case of any such assignment resulting
from a claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments, (D) such assignment does not conflict with applicable
law and (E) in the case of any such assignment and delegation resulting from the
failure to provide a consent, the assignee shall have given such consent. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment and delegation
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee and that the Lender required to make such assignment and delegation
need not be a party thereto.

SECTION 2.20. [Reserved].

SECTION 2.21. [Reserved].

SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) facility fees shall accrue on the amount of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a) only to the extent of the Credit
Exposure of such Defaulting Lender;

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.02); provided that, except as otherwise
provided in Section 10.02, this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of each Lender or each Lender affected thereby;

(c) [reserved];

(d) [reserved];

(e) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such

 

37



--------------------------------------------------------------------------------

Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement; fourth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with the Commitments.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post cash collateral pursuant to this Section 2.22(e) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto;

(f) [reserved];

(g) in the event that the Administrative Agent and the Borrower agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall purchase at par such
of the Loans of the other Lenders, as the Administrative Agent shall determine
may be necessary in order for the Lenders to hold such Loans ratably in
accordance with their respective Commitments and such Lender shall thereupon
cease to be a Defaulting Lender (but shall not be entitled to receive any fees
accrued during the period when it was a Defaulting Lender, and all amendments,
waivers or modifications effected without its consent in accordance with the
provisions of Section 10.02 and this Section 2.22 during such period shall be
binding on it). The rights and remedies against, and with respect to, a
Defaulting Lender under this Section 2.22 are in addition to, and cumulative and
not in limitation of, all other rights and remedies that the Administrative
Agent and each Lender, the Borrower or each Subsidiary Guarantor may at any time
have against, or with respect to, such Defaulting Lender.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. The Borrower and each Subsidiary Guarantor
is duly organized or formed, validly existing and in good standing under the
laws of the jurisdiction of its organization or formation, has all requisite
power and authority to carry on its business as now conducted, and is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required and where the failure so to qualify (either
individually or together with all other failures so to qualify) would have a
Material Adverse Effect.

 

38



--------------------------------------------------------------------------------

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s and each Subsidiary Guarantor’s corporate or other organizational
powers and have been duly authorized by all necessary corporate or other
organizational and, if required, stockholder action. This Agreement or, in the
case of any Subsidiary Guarantor that shall have become a party hereto pursuant
to a Joinder, such Joinder, has been duly executed and delivered by the Borrower
and each Subsidiary Guarantor party thereto, and this Agreement and, in the case
of any Subsidiary Guarantor that shall have become a party hereto pursuant to a
Joinder, such Joinder, constitutes a legal, valid and binding obligation of the
Borrower and each Subsidiary Guarantor party thereto, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate (i) any applicable law or
regulation or (ii) the charter, by-laws or other organizational documents of the
Borrower or any of the Subsidiaries or (iii) any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture or
other agreement or instrument binding upon the Borrower or any Subsidiary or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any Subsidiary, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any Subsidiary, other
than, in the case of clauses (b)(i), (b)(iii), (c) and (d), any such violations,
conflicts, breaches or Liens that individually or in the aggregate would not
have a Material Adverse Effect.

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders (i) its consolidated
balance sheet and the related statements of consolidated results of operations,
comprehensive income, changes in shareholders’ equity and cash flows as of and
for the fiscal year ended June 29, 2019, reported on by Ernst & Young LLP,
independent registered public accounting firm, and (ii) its consolidated balance
sheets and related statements of consolidated results of operations,
comprehensive income, changes in shareholders’ equity and cash flows as of and
for the fiscal quarters and the portion of the fiscal year ended September 28,
2019, December 28, 2019 and March 28, 2020. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of certain footnotes in the case of
the statements referred to in clause (ii) above.

(b) Since June 29, 2019, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower and the Subsidiaries, taken as a whole, other than matters
disclosed in the most recent Annual Report on Form 10-K or in any Quarterly
Report on Form 10-Q or current report on Form 8-K filed with the SEC under the
Exchange Act subsequent to June 29, 2019.

 

39



--------------------------------------------------------------------------------

SECTION 3.05. Properties.

(a) Each of the Borrower and each Subsidiary has good title to, or valid
leasehold interests in, all its real and personal property necessary to the
operation of the business of the Borrower and its Subsidiaries taken as a whole,
except for defects in title that do not interfere with its ability to conduct
its business as currently conducted or to utilize such properties for their
intended purposes.

(b) Each of the Borrower and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to the operation of the business of the Borrower and its Subsidiaries
taken as a whole, and the use thereof by the Borrower and each such Subsidiary
does not infringe upon the rights of any other Person, except for any such
infringement that, individually or in the aggregate, would not have a Material
Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters.

(a) Except as disclosed in either the most recent Annual Report on Form 10-K or
the most recent Quarterly Report on Form 10-Q filed by the Borrower with the
SEC, as of the Effective Date, there are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
Subsidiary (i) as to which there is a reasonable likelihood of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that question the validity or legality of this Agreement or the
Transactions.

(b) As of the Effective Date, except with respect to any matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any Subsidiary (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.

SECTION 3.07. Subsidiaries. Set forth on Schedule 3.07 is a complete and
accurate list, as of the Effective Date, of all Subsidiaries showing (as to each
such Subsidiary) the correct name thereof and the jurisdiction of its
organization or formation. All the outstanding Equity Interests of each
Subsidiary have been validly issued, are fully paid and nonassessable and, to
the extent owned directly or indirectly by the Borrower, are so owned free and
clear of all Liens other than Liens permitted by Section 6.01.

SECTION 3.08. Compliance with Laws and Agreements. Each of the Borrower and each
Subsidiary is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

 

40



--------------------------------------------------------------------------------

SECTION 3.09. Investment Company Status. Neither the Borrower nor any Subsidiary
Guarantor is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.10. Taxes. Each of the Borrower and each Subsidiary has timely filed
or caused to be filed all federal and material state, local and foreign Tax
returns and reports required to have been filed and has paid or caused to be
paid all Taxes shown to be payable on such returns or on any assessments
received by any of them, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves (to the extent required
by GAAP) or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.11. ERISA. As of the Effective Date, no ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, would reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Accounting Standards Codification Topic 715)
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of all such underfunded
Plans by an amount that, if required to be paid by the Borrower, would
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.12. Accuracy of Information. All written Information (as defined
below) (other than financial projections, estimates and information of a general
economic or industry nature) provided by the Borrower or by its representatives
on its behalf to the Administrative Agent or the Lenders in connection with the
Transactions is, when considered together with the Borrower’s Annual Report on
Form 10-K for the fiscal year ended June 29, 2019 and the Borrower’s subsequent
Quarterly Reports on Form 10-Q as filed with the SEC and subsequent Annual
Reports on Form 10-K filed with the SEC prior to the time such written
Information is furnished (all such documents, the “Public Reports”), and when
taken as a whole and in light of the circumstances when furnished, complete and
correct in all material respects at the time furnished and does not at the time
furnished contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein not misleading,
in each case when considered together with the Public Reports and when taken as
a whole in light of the circumstances under which such statements were made. The
financial projections and estimates provided to the Arrangers, the
Administrative Agent or the Lenders by the Borrower or by its representatives on
its behalf in connection with the transactions contemplated hereunder have been
prepared in good faith based upon assumptions that are believed by the preparer
thereof to be reasonable at the time such financial projections are so
furnished, it being understood and agreed that financial projections are by
their nature inherently uncertain and are not a guarantee of financial
performance and actual results may differ from financial projections and such
differences may be material. For purposes of this Section 3.12 “Information”
means the contents of any written information packages for the financing
contemplated hereby regarding the business, operations, financial projections
and prospects of the Borrower and the Subsidiaries including all written
information relating to the transactions contemplated hereunder prepared by the
Borrower or its representatives, and all other written information,
documentation or materials delivered to the Arrangers, the Administrative Agent
or the Lenders by the Borrower or its representatives in connection therewith.

 

41



--------------------------------------------------------------------------------

SECTION 3.13. OFAC; USA Patriot Act. The Borrower and each Subsidiary is in
compliance, in all material respects, with applicable Sanctions and the USA
Patriot Act.

SECTION 3.14. Affected Financial Institutions. Neither the Borrower nor any
Subsidiary Guarantor is an Affected Financial Institution.

ARTICLE IV

CONDITIONS

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with 1.11(a)):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence reasonably satisfactory to the Administrative
Agent (which may include email transmission of a signed signature page of this
Agreement) that such party has signed and delivered a counterpart of this
Agreement.

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Bracewell LLP, special counsel for the Borrower, and (ii) Jerry
Clanton, Associate General Counsel of the Borrower, collectively covering such
matters as to Delaware and New York law as the Administrative Agent may
reasonably request and allocated between said counsel in such manner as may be
reasonably satisfactory to the Administrative Agent. The Borrower hereby
requests each such counsel to deliver its or his respective opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence, status or compliance (as applicable) of the
Borrower, the good standing of the Borrower in its jurisdiction of
incorporation, the authorization of the Transactions and any other legal matters
relating to the Borrower, this Agreement or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent and the Arrangers shall have received all fees and
other amounts due and payable on or prior to the Effective Date to the
Administrative Agent, the Lenders and the Arrangers, including, to the extent
invoiced not less than two Business Days before the Effective Date,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

(e) At least three days prior to the Effective Date, the Lenders shall have
received all documentation and other information in respect of the Borrower and
the Subsidiary Guarantors required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act, to the extent requested in writing (which may be
by e-mail) at least 10 days prior to the Effective Date.

 

42



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date and such notice shall be conclusive and binding. Without limiting
the generality of the provisions of the last paragraph of Section 9.03, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than any conversion or continuation of any
Loan) is subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrower set forth in Article III
(other than, after the Effective Date, the representations and warranties set
forth in Sections 3.04(b), 3.06, 3.07 and 3.11) shall be true and correct in all
material respects (without duplication of any materiality qualifier) on and as
of the date of such Borrowing.

(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

Each Borrowing (other than any conversion or continuation of any Loan) shall be
deemed to constitute a representation and warranty by the Borrower on the date
thereof that the conditions specified in paragraphs (a) and (b) of this
Section 4.02 have been satisfied.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent (and the Administrative Agent
shall make such information available to the Lenders in accordance with its
customary practice):

(a) within 30 days after the date in each fiscal year on which the Borrower is
required to file its Annual Report on Form 10-K with the SEC (after giving
effect to any extensions obtained by the Borrower), (i) such Annual Report on
Form 10-K of the Borrower and (ii) its audited consolidated balance sheet and
the related consolidated statements of results of operations, comprehensive
income, changes in shareholders’ equity and cash flows as of the end of and for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, all audited on by Ernst & Young LLP or other
independent registered public accounting firm of recognized national standing
selected by the Borrower (without a “going concern” or like

 

43



--------------------------------------------------------------------------------

qualification or exception and without any qualification or exception as to the
scope of such audit); provided, however, that (x) the Borrower shall be deemed
to have furnished said Annual Report on Form 10-K for purposes of clause (i)
above if it shall have timely made the same available on “EDGAR”, its website on
the Internet (as of the Effective Date located at www.sysco.com) and/or another
relevant website accessible by the Lenders without charge and (y) if said Annual
Report on Form 10-K contains such consolidated balance sheet and such
consolidated statements of results of operations, comprehensive income, changes
in shareholders’ equity and cash flows, and the report of such independent
registered public accounting firm (without qualification or exception, and to
the effect, as specified above), the Borrower shall not be required to comply
with clause (ii) above;

(b) within 30 days after each date in each fiscal year on which the Borrower is
required to file a Quarterly Report on Form 10-Q with the SEC (after giving
effect to any extensions obtained by the Borrower), (i) such Quarterly Report on
Form 10-Q of the Borrower and (ii) its consolidated balance sheet and related
consolidated statements of results of operations and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial position and results of
operations of the Borrower and the Subsidiaries on a consolidated basis, subject
to normal year-end audit adjustments and the absence of footnotes; provided,
however, that (x) the Borrower shall be deemed to have furnished said Quarterly
Report on Form 10-Q for purposes of clause (i) above if it shall have timely
made the same available on “EDGAR”, its website on the Internet (as of the
Effective Date located at www.sysco.com) and/or another relevant website
accessible by the Lenders without charge and (y) if said Quarterly Report on
Form 10-Q contains such consolidated balance sheet and consolidated statements
of results of operations and cash flows, the Borrower shall not be required to
comply with clause (ii) above;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and is continuing and, if a Default has
occurred and is continuing, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.03 and, if the
most recent fiscal quarter covered by such financial statements ended during the
Covenant Modification Period and the Covenant Modification Period has not yet
terminated, Section 6.05 and (iii) stating whether any change in GAAP or in the
application thereof that is known to such Financial Officer has occurred since
the date of the audited financial statements referred to in Section 3.04 that
affects in any material respect the calculations required for determining
compliance with Section 6.03 (as compared to determining compliance without
giving effect to such change) and, if any such change has occurred, specifying
the effect of such change on the financial statements accompanying such
certificate;

(d) within 10 Business Days after the end of each fiscal month of the Borrower
ending during the Covenant Modification Period and if the Covenant Modification
Period has not yet terminated, a certificate of a Financial Officer of the
Borrower setting forth reasonably detailed calculations demonstrating compliance
with Section 6.05;

 

44



--------------------------------------------------------------------------------

(e) promptly after filing thereof, notice to the Administrative Agent of the
filing of all periodic and other reports, proxy statements and other materials
required to be filed by the Borrower or any Subsidiary with the SEC or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be, except that the Borrower shall not be required to
provide notice of any such filing that is not material; provided, however, the
Borrower shall be deemed to have furnished such notice upon such filings
becoming publicly available (whether on “EDGAR” or the Borrower’s website on the
Internet);

(f) promptly after S&P, Moody’s or Fitch shall have announced a downgrade in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating downgrade;

(g) promptly following the request therefor, all documentation and other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under (i) applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act, and (ii) the
Beneficial Ownership Regulation; and

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

The Administrative Agent may, but shall not be obligated to, make available to
the Lenders materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”).

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:

(a) the occurrence of any continuing Default within ten (10) Business Days of
actual knowledge thereof by a Financial Officer of the Borrower;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary as to which there is a reasonable likelihood of an adverse
determination and that, if adversely determined, would reasonably be expected to
result in a Material Adverse Effect; and

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

45



--------------------------------------------------------------------------------

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each Subsidiary Guarantor to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence (in the
case of the Borrower, in the United States) and the rights, licenses, permits,
privileges and franchises material to the conduct of its business; provided that
(a) the foregoing shall not prohibit any merger, amalgamation or consolidation
permitted under Section 6.04 and (b) the Borrower shall not be required to
preserve the corporate existence of any Subsidiary Guarantor or any right or
franchise if the Borrower determines that the preservation thereof is no longer
desirable in the conduct of the business of the Borrower or the applicable
Subsidiary.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay its obligations, including Taxes, that if not paid, would
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) the Borrower or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each Subsidiary to, (a) keep and maintain all property of the Borrower and
its Subsidiaries taken as a whole in good working order and condition, ordinary
wear and tear excepted, except where the failure to do so would not reasonably
be expected to result in a Material Adverse Effect, and (b) maintain, with
financially sound and reputable insurance companies or funds, or through
appropriate self-insurance, as applicable, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each Subsidiary to, keep proper books of record and account in which full,
true and correct entries are made of all material dealings and transactions in
relation to its business and activities. During the continuation of a Default or
Event of Default and subject to Section 10.12, the Borrower will permit any
representatives designated by the Administrative Agent to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds.

(a) The proceeds of the Loans will be used only for general corporate purposes
of the Borrower and the Subsidiaries, including Acquisitions. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

 

46



--------------------------------------------------------------------------------

(b) No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended, or any similar applicable anti-corruption
laws or regulations administered or enforced by any Governmental Authority
having jurisdiction over the Borrower or any Subsidiary. None of the Borrower or
any Subsidiary will use, lend, make payments of or contribute all or any part of
the proceeds of the Loans to fund any activity or business of or with any
Person, or in any country or territory, that, at the time of such funding, is
the subject of Sanctions or in violation in any material respect of the USA
Patriot Act.

SECTION 5.09. Subsidiary Guarantors.

(a) Subject to paragraphs (b), (c) and (d) of this Section 5.09, the Borrower at
all times shall cause all of its Wholly Owned Subsidiaries that are guarantors
of any of the Notes to be Subsidiary Guarantors.

(b) Within 30 days (or such later date as the Administrative may agree to) after
any domestic Wholly Owned Subsidiary of the Borrower becomes a guarantor of any
of the Notes, the Borrower shall cause such domestic Wholly Owned Subsidiary to
execute and deliver a Joinder to the Administrative Agent.

(c) If at any time (i) a Subsidiary Guarantor no longer guarantees any of the
Notes (other than as a result of a payment upon its guarantee), (ii) a
Subsidiary Guarantor is dissolved, sold, merged, amalgamated or otherwise
disposed of in a manner permitted by this Agreement and, as a result thereof,
such Subsidiary Guarantor ceases to exist or ceases to be a Subsidiary of the
Borrower or (iii) the aggregate outstanding principal amount of the Notes is
equal to or less than US$150,000,000, (A) such Subsidiary Guarantor (or, in the
case of clause (iii) above, each of the Subsidiary Guarantors) shall be
automatically released from its obligations hereunder, without any need for any
formal action by the Administrative Agent or any Lender, and (B) the Borrower
shall provide notice of any such event to the Administrative Agent. Upon the
written request of the Borrower, the Administrative Agent shall execute any
documents reasonably requested by the Borrower in order to acknowledge the
release of any Subsidiary Guarantor from its obligations as a Subsidiary
Guarantor.

(d) Notwithstanding anything contained herein to the contrary, no Wholly Owned
Subsidiary that is directly or indirectly owned by a Subsidiary that is not a
U.S. Person shall be required to be a Subsidiary Guarantor.

 

47



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:

(a) any Lien existing on the Effective Date that secures any obligation not in
excess of US$50,000,000 individually;

(b) Liens for Taxes, assessments or governmental charges or levies to the extent
not past due or the validity of which is being contested in good faith by proper
proceedings and for which adequate reserves have been established;

(c) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s, repairmen’s, landlord’s and other similar Liens arising in the
ordinary course of business, securing obligations which are not overdue by more
than 30 days or the validity of which is being contested in good faith by proper
proceedings and for which adequate reserves have been established;

(d) pledges or deposits to secure obligations under worker’s compensation laws
or similar legislation or to secure public or statutory obligations of the
Borrower or any Subsidiary;

(e) Liens upon, and defects of title to, real or personal property, including
any attachment of such real or personal property or other legal process prior to
adjudication of a dispute upon the merits and adverse judgment on appeal;
provided (i) the validity thereof is being contested in good faith by proper
proceedings, and adequate reserves have been established with respect thereto
and (ii) levy and execution thereon has been stayed;

(f) Liens on real or personal property existing thereon at the time of
acquisition thereof by the Borrower or any Subsidiary (including acquisition by
merger or consolidation) and not incurred in contemplation thereof; provided,
however, no such Lien shall extend to or cover any property other than the
property being acquired;

(g) purchase money Liens on property hereafter acquired or constructed which are
created prior to, at the time of, or within 180 days after such acquisition (or,
in the case of property being constructed, the completion of such construction
and commencement of full operation of such property, whichever is later) to
secure Indebtedness incurred solely for the purpose of financing the acquisition
or construction of all or any part of the property being acquired or
constructed; provided, however, that in each case the Indebtedness secured by
such Lien shall not exceed the lesser of the purchase or construction price of
such property or the fair market value of such property and no such Lien shall
extend to or cover any property other than the property being acquired or
constructed;

(h) Liens on property of the Borrower or a Subsidiary in favor of the United
States of America or any political subdivision thereof or in favor of any other
country or political subdivision thereof to secure certain payments pursuant to
any contract or statute or to secure any Indebtedness incurred or guaranteed for
the purpose of financing all or any part of the purchase price (or, in the case
of real property, the cost of construction) of the assets subject to such Liens,
including, but not limited to, Liens incurred in connection with pollution
control, industrial revenue or similar bond financing;

 

48



--------------------------------------------------------------------------------

(i) Liens existing on the property of a business entity at the time such entity
becomes a Subsidiary, or at the time substantially all of the assets of such
entity are acquired or leased by the Borrower or a Subsidiary, and, in each
case, not incurred in contemplation thereof; provided, however, no such Lien
shall extend to or cover any property other than the property subject thereto
immediately prior to such entity becoming a Subsidiary or the assets of the
owner of such property being so acquired or leased;

(j) Liens on the property of a Subsidiary to secure Indebtedness owing to the
Borrower or to one or more Wholly Owned Subsidiaries;

(k) pledges, deposits, performance bonds or similar Liens arising in the
ordinary course of business in connection with bids, tenders, contracts and
leases (other than Indebtedness) to which the Borrower or any Subsidiary is a
party;

(l) Liens consisting of zoning restrictions, rights-of-way, servitudes,
easements, servicing agreements, development agreements, site plan agreements or
other restrictions on the use of real property, none of which materially impairs
the operation by the Borrower and the Subsidiaries taken as a whole of their
respective businesses and none of which is violated by existing or proposed
structures or land use;

(m) Liens securing appeal bonds and other similar Liens arising in connection
with court proceedings (including, without limitation, surety bonds, security
for costs of litigation where required by law and letters of credit) or any
other instruments serving a similar purpose;

(n) judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k);

(o) Liens given to a public utility or any municipality or governmental or other
public authority when required by such utility or other authority in connection
with the operation of the business or the ownership of the assets of the
Borrower or any Subsidiary; provided that such Liens do not reduce the value of
the assets or interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary;

(p) the right reserved to or vested in any Governmental Authority by any
statutory provision or by the terms of any lease, license, franchise, grant or
permit, to terminate any such lease, license, franchise, grant or permit, or to
require annual or other payments as a condition to the continuance thereof;

(q) extensions, renewals or replacements in whole or in part of the Liens
described in clauses (a), (f), (g), (h) or (i) of this Section 6.01 for the same
or a lesser amount of Indebtedness; provided that no such Lien shall extend to
or cover any property other than the property theretofore subject to the Lien
being extended, renewed or replaced; and

(r) Liens not permitted by any of the foregoing clauses (a) through (q),
inclusive, that secure obligations which do not in the aggregate at any time
exceed 20% of Net Worth.

 

49



--------------------------------------------------------------------------------

SECTION 6.02. Sale and Leaseback Transactions. The Borrower will not effect, or
permit any Subsidiary to effect, a Sale and Leaseback Transaction, unless
immediately prior thereto, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing.

SECTION 6.03. Ratio of Consolidated EBITDA to Consolidated Interest Expense. If
the Covenant Modification Period shall have been terminated prior to its
scheduled termination date pursuant to the proviso set forth in the definition
of such term, then the Borrower will not permit the ratio of Consolidated EBITDA
to Consolidated Interest Expense, in each case, measured for the period of four
consecutive fiscal quarters of the Borrower (commencing with such period ending
with the first fiscal quarter of the Borrower ending after the date of such
termination of the Covenant Modification Period) to be less than 4.00 to 1.00.

SECTION 6.04. Consolidation, Merger, Acquisition or other Fundamental Changes.

(a) The Borrower will not, and will not permit any Subsidiary to, (i) enter into
a consolidation with any other Person or merge with or into any other Person or
amalgamate with any other Person or (ii) acquire all or substantially all of the
assets of, or all or substantially all of the Equity Interest in, any other
Person that is not a Subsidiary (any such transaction being herein called an
“Acquisition”), except that:

(i) (A) any Subsidiary may merge into or consolidate or amalgamate with the
Borrower, provided that the Borrower shall be the continuing or surviving
Person, (B) any Subsidiary may merge, consolidate or amalgamate with or into
another Subsidiary, (C) the Borrower or any Subsidiary may merge, consolidate or
amalgamate with or into any other Person to consummate any Acquisition permitted
hereunder, provided that in the case of any such transaction involving the
Borrower, the Borrower shall be the continuing or surviving Person and (D) any
Subsidiary may merge, consolidate or amalgamate with or into any other Person to
consummate any transaction permitted hereunder as a result of which such
Subsidiary shall cease to be a Subsidiary; and

(ii) the Borrower and any Subsidiary may consummate any Acquisition if,
immediately after giving effect thereto, no Default or Event of Default would
exist.

(b) The Borrower will not sell, lease, transfer or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of the
assets of the Borrower and the Subsidiaries, taken as a whole, to any Person.

SECTION 6.05. Minimum Liquidity SECTION 1.01. . During the Covenant Modification
Period, the Borrower will not permit Liquidity at any time to be less than
US$1,875,000,000.

 

50



--------------------------------------------------------------------------------

SECTION 6.06. Restricted Payments SECTION 1.02. . During the Covenant
Modification Period, the Borrower will not declare or pay or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, except that:

(a) the Borrower may declare and pay dividends or other distributions with
respect to its Equity Interests payable solely in additional common stock in the
Borrower or warrants, options or other rights to purchase such common stock;

(b) the Borrower may declare and pay regular quarterly dividends with respect to
its common stock in an amount not to exceed US$0.45 per share;

(c) the Borrower may make payments in respect of, or repurchases of its Equity
Interests deemed to occur upon the “cashless exercise” of, stock options, stock
purchase rights, stock exchange rights or other equity-based awards if such
payment or Equity Interests represents a portion of the exercise price of such
options or rights or withholding taxes, payroll taxes or other similar taxes due
upon such exercise, purchase or exchange;

(d) the Borrower may make cash payments in lieu of the issuance of fractional
shares representing Equity Interests in the Borrower; and

(e) the Borrower may make Restricted Payments in respect of its Equity Interests
pursuant to and in accordance with stock option plans, equity incentive plans or
other benefit plans or agreements for directors, officers or employees of the
Borrower and its Subsidiaries.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any Subsidiary
Guarantor shall fail to pay its obligations hereunder, when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this
Section 7.01) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
days;

(c) any representation, warranty or certification made or deemed made by or on
behalf of the Borrower or any Subsidiary in or in connection with this Agreement
or any amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement applicable to it contained in Section 5.02(a), 5.03 (with respect to
the Borrower’s existence) or 5.08 or in Article VI;

 

51



--------------------------------------------------------------------------------

(e) the Borrower or any Subsidiary Guarantor shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in clause (a), (b) or (d) of this Section 7.01), and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender);

(f) [Reserved];

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or requiring the prepayment,
repurchase, redemption or defeasance thereof prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Significant Subsidiary, or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section 7.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Significant Subsidiary
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

(j) the Borrower or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of US$100,000,000 (exclusive of any amount covered by insurance) shall be
rendered against the Borrower, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed (for this purpose, a judgment shall be
effectively stayed during a period when it is not yet due and payable), or any
action shall be legally taken by a judgment creditor to levy upon any assets of
the Borrower or any Subsidiary to enforce any such judgment; or

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would result in a Material Adverse Effect;

 

52



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall, by notice to the Borrower, take either or both
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal or other amount not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Section 7.01, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

ARTICLE VIII

GUARANTEE

SECTION 8.01. Guarantee of the Obligations.

(a) In order to induce the Lenders to extend credit to the Borrower hereunder,
each Subsidiary Guarantor hereby, jointly and severally, irrevocably and
unconditionally, guarantees, as a primary obligor and not merely as a surety,
the payment when and as due of all the Obligations. Each Subsidiary Guarantor
further agrees that the due and punctual payment of the Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any Obligation.

(b) Except as otherwise provided herein, each Subsidiary Guarantor waives
presentment to, demand of payment from and protest to the Borrower of any of the
Obligations, and also waives notice of acceptance of its guarantee hereunder and
notice of protest for nonpayment. The Subsidiary Guarantors’ guarantee of the
Obligations hereunder shall not be affected by (i) the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
any right or remedy against the Borrower under the provisions of this Agreement;
(ii) any extension or renewal of any of the Obligations; (iii) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement or any other agreement; (iv) any default, failure
or delay, willful or otherwise, in the performance of any of the Obligations; or
(v) any other act, omission or delay to do any other act which may or might in
any manner or to any extent vary the risk of any Subsidiary Guarantor or
otherwise operate as a discharge of a Subsidiary Guarantor as a matter of law or
equity or which would impair or eliminate any right of any Subsidiary Guarantor
to subrogation.

 

53



--------------------------------------------------------------------------------

(c) Each Subsidiary Guarantor further agrees that its guarantee hereunder
constitutes a guarantee of payment when due (whether or not any bankruptcy or
similar proceeding shall have stayed the accrual or collection of any of the
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent or any Lender in favor of the Borrower or any other
Person.

(d) The guarantee of the Subsidiary Guarantors hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason, and shall
not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever, by reason of the invalidity, illegality or
unenforceability of any of the Obligations, any impossibility in the performance
of any of the Obligations or otherwise.

(e) Each Subsidiary Guarantor further agrees that its guarantee hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation guaranteed by it is rescinded or
must otherwise be restored by the Administrative Agent or any Lender upon the
bankruptcy or reorganization of the Borrower or otherwise.

(f) In furtherance of the foregoing and not in limitation of any other right
which the Administrative Agent or any Lender may have at law or in equity
against any Subsidiary Guarantor by virtue hereof, upon the failure of the
Borrower to pay any Obligation guaranteed by such Subsidiary Guarantor when and
as the same shall become due, whether at maturity, by acceleration, after notice
of prepayment or otherwise, such Subsidiary Guarantor, jointly and severally
with each other Subsidiary Guarantor guaranteeing hereunder such Obligation,
hereby promises to and will, upon receipt of written demand by the
Administrative Agent (acting at the direction of the Required Lenders),
forthwith pay, or cause to be paid, to the Administrative Agent or such Lender
in cash an amount equal to the unpaid principal amount of such Obligation then
due, together with accrued and unpaid interest thereon.

(g) In addition to all such rights of indemnity and subrogation as the
Subsidiary Guarantors may have under applicable law (but subject to paragraph
(i) of this Section 8.01), the Borrower agrees that in the event a payment in
respect of any Obligation shall be made by any Subsidiary Guarantor under this
Agreement, the Borrower shall indemnify such Subsidiary Guarantor for the full
amount of such payment and such Subsidiary Guarantor shall be subrogated to the
rights of the Person to whom such payment shall have been made to the extent of
such payment.

(h) Each Subsidiary Guarantor (each such Subsidiary Guarantor being called a
“Contributing Party”) agrees (subject to paragraph (i) of this Section 8.01)
that, in the event a payment shall be made by any other Subsidiary Guarantor
hereunder in respect of any Obligation and such other Subsidiary Guarantor (the
“Claiming Party”) shall not have been fully indemnified by the Borrower as
provided in paragraph (g) of this Section 8.01, such Contributing Party shall
indemnify the Claiming Party in an amount equal to the amount of such payment
multiplied by a fraction of which the numerator shall be the net worth of such
Contributing Party on the date hereof and the denominator shall be the aggregate
net worth of all the Contributing Parties on the date hereof (or, in the case of
any Contributing Party becoming a party hereto pursuant to Section 5.09 after
the date hereof, the date the Joinder is executed and delivered by such
Contributing Party). Any Contributing Party making any payment to a Claiming
Party pursuant to this paragraph shall (subject to paragraph (i) of this
Section 8.01) be subrogated to the rights of such Claiming Party under paragraph
(g) of this Section 8.01 to the extent of such payment.

 

54



--------------------------------------------------------------------------------

(i) Upon payment by a Subsidiary Guarantor of any sums as provided above, all
rights of such Subsidiary Guarantor against the Borrower arising as a result
thereof by way of right of subrogation or otherwise (including all rights of the
Subsidiary Guarantors under paragraphs (g) and (h) of this Section 8.01 and all
other rights of the Subsidiary Guarantors of indemnity, contribution or
subrogation under applicable law or otherwise) shall in all respects be
subordinated and junior in right of payment to the prior payment in full of all
the Obligations to the Administrative Agent and the Lenders. No failure on the
part of the Borrower or any other Subsidiary Guarantor to make the payments
required by paragraph (g) or (h) of this Section 8.01 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Subsidiary Guarantor with respect to its
guarantee hereunder, and each Subsidiary Guarantor shall remain liable for the
full amount of the guarantee of such Subsidiary Guarantor hereunder.

(j) Except as otherwise provided in Section 5.09, nothing shall discharge or
satisfy the liability of any Subsidiary Guarantor hereunder except the
expiration or termination of the Commitments, payment in full of the principal
of and interest on each Loan and the payment of all other Obligations then
outstanding (other than contingent indemnification obligations as to which no
claim has been asserted).

(k) Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Subsidiary Guarantor hereunder shall be limited to a maximum
aggregate amount equal to the greatest amount that would not render such
Subsidiary Guarantor’s obligations hereunder subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of Title 11 of the United
States Code or any provisions of applicable state, federal or provincial law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of such Subsidiary Guarantor, contingent or otherwise,
that are relevant under the Fraudulent Transfer Laws and after giving effect to
the value of any rights to subrogation, contribution, reimbursement, indemnity
or similar rights of such guarantor.

ARTICLE IX

THE ADMINISTRATIVE AGENT

SECTION 9.01. Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America, N.A. and its successors to act on its behalf as the
Administrative Agent hereunder and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article IX are
solely for the benefit of the Administrative Agent and the Lenders, and neither
the Borrower nor any Subsidiary Guarantor shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

55



--------------------------------------------------------------------------------

SECTION 9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent. With respect to its Loans, Bank of America, N.A. shall
have the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not the Administrative Agent,
and the terms “Lender” and “Lenders” include Bank of America, N.A. in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

SECTION 9.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to this Agreement or applicable law, including for
the avoidance of doubt any action that may be in violation of the automatic stay
under any debtor relief law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any debtor relief
law;

(c) shall not have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, to any Lender, any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of the Borrower or any of the Subsidiary
Guarantors or any of their Affiliates, that is communicated to, obtained or in
the possession of, the Administrative Agent or any of its Related Parties in any
capacity, except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.02 and 7.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of

 

56



--------------------------------------------------------------------------------

competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender; and

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

SECTION 9.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 9.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article IX shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

SECTION 9.06. Resignation of Administrative Agent. (a) The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower, to appoint a successor, which
shall be a bank with an office in the United States, or

 

57



--------------------------------------------------------------------------------

an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above, provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder (if not
already discharged therefrom as provided above in this Section 9.06). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder, the provisions of this Article IX and
Section 10.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder, including in respect of
any actions taken in connection with transferring the agency to any successor
Administrative Agent.

 

58



--------------------------------------------------------------------------------

SECTION 9.07. Non-Reliance on the Administrative Agent, the Arrangers and the
Other Lenders. Each Lender expressly acknowledges that none of the
Administrative Agent nor any Arranger has made any representation or warranty to
it, and that no act by the Administrative Agent or any Arranger hereafter taken,
including any consent to, and acceptance of any assignment or review of the
affairs of the Borrower, any Subsidiary Guarantor or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by the
Administrative Agent or such Arranger to any Lender as to any matter, including
whether the Administrative Agent or such Arranger have disclosed material
information in their (or their Related Parties’) possession. Each Lender
represents to the Administrative Agent and the Arrangers that it has,
independently and without reliance upon the Administrative Agent, any Arranger,
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis of,
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower,
the Subsidiary Guarantors and their Subsidiaries, and all applicable bank or
other regulatory laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to the
Borrower hereunder. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any Arranger, any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under or based upon this Agreement or any related agreement or any document
furnished hereunder, and to make such investigations as it deems necessary to
inform itself as to the business, prospects, operations, property, financial and
other condition and creditworthiness of the Borrower and the Subsidiary
Guarantors. Each Lender represents and warrants that (i) this Agreement sets
forth the terms of a commercial lending facility and (ii) it is engaged in
making, acquiring or holding commercial loans in the ordinary course and is
entering into this Agreement as a Lender for the purpose of making, acquiring or
holding commercial loans and providing other facilities set forth herein as may
be applicable to such Lender, and not for the purpose of purchasing, acquiring
or holding any other type of financial instrument, and each Lender agrees not to
assert a claim in contravention of the foregoing. Each Lender represents and
warrants that it is sophisticated with respect to decisions to make, acquire
and/or hold commercial loans and either it, or the Person exercising discretion
in making its decision to make, acquire and/or hold such commercial loans, is
experienced in making, acquiring or holding such commercial loans.

SECTION 9.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or Syndication Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement, except in its capacity, as applicable, as the Administrative
Agent or a Lender.

SECTION 9.09. Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Subsidiary Guarantor from its obligations under Article VIII if such release is
in accordance with Section 5.09. Upon request by the Administrative Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s
authority to release any Subsidiary Guarantor from its obligations under Article
VIII pursuant to this Section 9.09.

SECTION 9.10. Certain ERISA Matters.

 

59



--------------------------------------------------------------------------------

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any Subsidiary Guarantor, that
at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any Subsidiary Guarantor, that the Administrative Agent is
not a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement or any documents related hereto).

 

60



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in clause (b) below and
Section 5.01), all notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by facsimile or electronic mail as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i) if to the Borrower or any Subsidiary Guarantor or the Administrative Agent,
to the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 10.01; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain MNPI).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in sub clause (b) below, shall be effective as provided in such clause
(b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging, and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article II by electronic communication. The Administrative Agent or
the Borrower (on behalf of itself and the Subsidiary Guarantors) may each, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or

 

61



--------------------------------------------------------------------------------

communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet.

(d) Change of Address, Etc. Each of the Borrower, each Subsidiary Guarantor and
the Administrative Agent may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Lender that does not wish to receive MNPI agrees to cause at
least one individual at or on behalf of such Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Lender or its
delegate, in accordance with such Lender’s compliance procedures and applicable
law, including United States Federal and state securities laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain MNPI.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices and Borrowing Requests) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

62



--------------------------------------------------------------------------------

SECTION 10.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower or any Subsidiary Guarantor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 10.02 , and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender or any of their respective Affiliates may have had notice or knowledge of
such Default at the time.

(b) Except as provided in paragraph (c) of this Section 10.02, neither this
Agreement (including any Joinder) nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan,
reduce the rate of interest thereon or reduce any fees payable hereunder without
the written consent of each Lender adversely affected thereby, (iii) postpone
the scheduled date of payment of the principal amount of any Loan, or any
interest thereon, or any fees or other amount payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
adversely affected thereby, (iv) change Section 2.18(b) or 2.18(c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change the last sentence of Section 2.09(c)
in a manner that would alter the pro rata reduction of the Commitments required
thereby, without the written consent of each Lender, (vi) change any of the
provisions of this paragraph or the percentage set forth in the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender or (vii) release all or substantially all of the
Subsidiary Guarantors from their guarantees hereunder, other than as provided in
Section 5.09, without the written consent of each Lender; provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent hereunder without the prior written consent of the
Administrative Agent.

 

63



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in paragraph (b) of this
Section 10.02:

(i) any provision of this Agreement may be amended by an agreement in writing
entered into by the Borrower and the Administrative Agent to cure any ambiguity,
omission, defect or inconsistency so long as, in each case, the Lenders shall
have received at least five Business Days’ prior written notice thereof
(together with a copy thereof) and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment;

(ii) no consent with respect to any amendment, waiver or other modification of
this Agreement shall be required of any Defaulting Lender, except with respect
to any amendment, waiver or other modification referred to in clause (i), (ii)
or (iii) of the first proviso of paragraph (b) of this Section 10.02 and then
only in the event such Defaulting Lender shall be affected by such amendment,
waiver or other modification;

(iii) [reserved];

(iv) [reserved];

(v) [reserved]; and

(vi) this Agreement may be amended in the manner provided in Section 2.14(b) and
2.22.

(d) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 10.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.

(e) Notwithstanding anything to the contrary contained herein, the authority to
enforce rights and remedies hereunder against the Borrower, the Subsidiary
Guarantors or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent in accordance with
Section 7.01 for the benefit of all the Lenders; provided, however, that the
foregoing shall not prohibit (i) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder, (ii) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.18), or (iii) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Borrower or any the Subsidiary Guarantor under any debtor relief law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 7.01
and (ii) in addition to the matters set forth in clauses (ii) and (iii) of the
preceding proviso and subject to Section 2.18, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

SECTION 10.03. Expenses; Indemnity; Damage Waiver.

 

64



--------------------------------------------------------------------------------

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Arrangers or any of their Affiliates in connection
with the syndication and arrangement of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated); provided
that, with respect to fees, charges and disbursements of outside counsel, the
Borrower’s reimbursement obligations under this clause (i) shall be limited to
the reasonable fees, charges and disbursements of a single U.S. counsel for the
Administrative Agent and (ii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent or any Lender, including the reasonable fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section 10.03, or in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

(b) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of a single counsel for such
Indemnitees taken as a whole (and, if necessary, a single local counsel in each
relevant jurisdiction) and in the case of a conflict of interest, one additional
counsel (and, if necessary, an additional local counsel in each relevant
jurisdiction) to each group of affected Indemnitees (to the extent necessary
with respect to such groups), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the arrangement,
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
the Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of the Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
initiated against or by any party to this Agreement, any Affiliate of any of the
foregoing or any third party and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (A) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence,
willful misconduct or bad faith of such Indemnitee or a material breach by such
Indemnitee of its obligations under this Agreement or (B) result from disputes
solely between Indemnitees (other than disputes involving claims against any
Person in its capacity as, or fulfilling its role as, a joint bookrunner, joint
lead arranger, the administrative agent or similar role in respect of this
Agreement) not involving any act or omission by the Borrower, any Subsidiary or
any Related Party of the Borrower. This Section 10.03(b) shall not apply with
respect to Taxes, other than any Taxes that represent losses, claims, damages,
liabilities, etc. arising from any non-Tax claim.

(c) Without limiting any provision of this Agreement, it is the express
intention of the parties hereto that each Indemnified Person shall be
indemnified and held harmless against any and all losses, liabilities, claims or
damages arising out of or resulting from the ordinary sole or contributory
negligence of such Indemnified Person. Without prejudice to the survival of any
other obligations of the Borrower hereunder, the obligations of the Borrower
under this Section 10.03 shall survive the termination of this Agreement and/or
the payment or assignment of the Loans.

 

65



--------------------------------------------------------------------------------

(d) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent (or any sub-agent thereof) under paragraph (a)
or (b) of this Section 10.03, each Lender severally agrees to pay to the
Administrative Agent (or such sub-agent thereof), such Lender’s ratable share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought by reference to the aggregate outstanding Commitments or, if
the Commitments have terminated, aggregate Credit Exposure) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or such sub-agent) in its capacity as
such.

(e) To the extent permitted by applicable law, neither an Indemnitee nor the
Borrower shall be liable to the Borrower or any Indemnitee in connection with
its activities related to this Agreement or in connection with any suit, action
or proceeding (i) for any damages arising from the use by unauthorized Persons
of information or materials sent through electronic, telecommunications or other
information transmission systems that are intercepted by such Persons (except to
the extent determined, by a court of competent jurisdiction in a final and
nonappealable judgment, to arise from the bad faith, willful misconduct or gross
negligence of such Indemnitee or the Borrower, as applicable) or for any
special, indirect, consequential or punitive damages (it being understood that,
to the extent any Indemnitee is liable to a third party for any special,
indirect, consequential or punitive damages, the Borrower’s indemnification
obligations set forth in paragraph (b) of this Section 10.03 shall apply,
subject to the proviso contained in such paragraph (b)).

(f) All amounts due under this Section 10.03 shall be payable not later than 30
days after written demand therefor (including documentation reasonably
supporting such reimbursement or indemnification request).

SECTION 10.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) (A) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender and (B) no Subsidiary Guarantor may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent (acting at the direction of the Required
Lenders) and, in each case under this clause (i), any such attempted assignment
or transfer without such consent shall be null and void; provided that nothing
in this clause (i) prohibits a release, consolidation, merger or amalgamation
not prohibited by this Agreement, and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 10.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section 10.04), the Arrangers and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

66



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided, that no consent of the Borrower shall be required
for an assignment to a Lender or an Affiliate of a Lender or, if an Event of
Default under clause (a), (b), (h) or (i) of Section 7.01 has occurred and is
continuing, for an assignment to any other assignee, provided further that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
Business Days after having received written notice thereof; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than US$5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under
clause (a), (b), (h) or (i) of Section 7.01 has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) no assignment shall be made to (1) the Borrower or any Subsidiary or any
Affiliate of the Borrower, (2) any Defaulting Lender or any of its Affiliates,
or any Person that, upon becoming a Lender hereunder, would constitute any of
the Persons described in this clause (2) or (3) a natural person (or to a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person).

 

67



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 10.04, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c)of this Section 10.04.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
for the Borrower, shall maintain at one of its offices in the United States a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this
Section 10.04 and any written consent to such assignment required by
paragraph (b) of this Section 10.04, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than the Borrower, any Subsidiary or any Affiliate of the Borrower, a
natural person or to a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations

 

68



--------------------------------------------------------------------------------

and (C) the Borrower, the Administrative Agent and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in clauses (i), (ii) and (iii) of the first proviso of
Section 10.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section 10.04, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section 10.04. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 2.17 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.17(f)(i) as though it were a Lender (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender).

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under this Agreement) to any Person
except to the extent that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. The Participant Register shall be
available for inspection by the Borrower and any Recipient, at any reasonable
time and from time to time upon reasonable prior notice. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

69



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank, and this Section 10.04 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower and the Subsidiary Guarantors herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, any
Lender or any Affiliate of the foregoing may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 10.03 and Article IX shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

SECTION 10.06. Counterparts; Integration; Effectiveness; Electronic Execution.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement (including the Joinders hereto) and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof, including the commitments of the Lenders and, if
applicable, their Affiliates, set forth in any commitment letter entered into in
connection herewith (but do not supersede any provisions of any such commitment
letter that by their terms survive the effectiveness of this Agreement). Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
fax, emailed pdf. or any other electronic means that reproduces an image of the
actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act or any other similar state laws
based on the Uniform

 

70



--------------------------------------------------------------------------------

Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary, the Administrative Agent shall not be under any
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it. Without limiting the generality of the foregoing, the parties
hereto hereby (i) agree that, for all purposes, including in connection with any
workout, restructuring, enforcement of remedies, bankruptcy proceedings or
litigation among the Administrative Agent, the Lenders, the Borrower or the
Subsidiary Guarantors, electronic images of this Agreement (in each case,
including with respect to any signature pages thereto) shall have the same legal
effect, validity and enforceability as any paper original, and (ii) waive any
argument, defense or right to contest the validity or enforceability of this
Agreement based solely on the lack of paper original copies of this Agreement,
including with respect to any signature pages hereto.

SECTION 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.22(e) and, pending
such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (b) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and their respective Affiliates under this
Section 10.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may have. Each
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed, and the rights of the parties hereto
determined, in accordance with and governed by the law of the State of New York.

 

71



--------------------------------------------------------------------------------

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from either thereof, in
any suit, action or proceeding arising out of or relating to this Agreement, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such suit, action or proceeding shall be heard and determined exclusively in
such federal court or, in the event such federal court lacks subject matter
jurisdiction, in such New York State. Each of the parties hereto agrees that a
final judgment in any such suit, action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section 10.09. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Confidential Information (as
defined below), except that Confidential Information may be disclosed (a) to its
Affiliates and its and its Affiliates’ Related Parties, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential or shall be subject to a professional or employment obligation of
confidentiality), (b) to the extent requested by any regulatory authority,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating

 

72



--------------------------------------------------------------------------------

to this Agreement or the enforcement of rights hereunder, (f) subject to an
express agreement for the benefit of the Borrower containing provisions
substantially the same as those of this Section 10.12, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or their respective advisors in
connection with such transaction, (ii) an actual or prospective credit insurance
provider or to such provider’s advisors or (iii) an actual or prospective
counterparty to any swap or derivative transaction relating to the Borrower, any
Subsidiary and its obligations or to such counterparty’s advisors in connection
with such transaction, (g) with the consent of the Borrower, (h) to the extent
such Confidential Information (i) becomes publicly available other than as a
result of a breach of this Section 10.12 or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower (and, in the case of this clause (ii), the affected
party receiving such information does not have actual knowledge that such
disclosure is in breach of a confidentiality obligation owed to the Borrower or
a Subsidiary), (i) on a confidential basis to (x) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided for herein or (y) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
credit facilities provided for herein or (j) in the case of information
regarding the closing date, size, type, purpose of, and parties to, the credit
facilities established hereunder, to market data collectors, such as league
table, or other service providers to the lending industry. For the purposes of
this Section 10.12, “Confidential Information” means all information received
from the Borrower relating to the Borrower, a Subsidiary or their businesses,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or is
furnished or deemed furnished pursuant to Section 5.01(a)(i), (b)(i), (d) or
(e); provided that, in the case of information received from the Borrower after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Confidential Information as provided in this Section 10.12 shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Confidential
Information as such Person would accord to its own confidential information. It
is agreed that, notwithstanding the restrictions of any prior confidentiality
agreement binding on the Administrative Agent or any Arranger relating to this
Agreement, such Persons may disclose Confidential Information as provided in
this Section 10.12.

SECTION 10.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 10.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.

SECTION 10.14. [Reserved].

 

73



--------------------------------------------------------------------------------

SECTION 10.15. Material Non-Public Information.

(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MNPI, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE MNPI IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MNPI. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

SECTION 10.16. Certain Notices. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower and each
Subsidiary Guarantor that, pursuant to the requirements of the USA Patriot Act
and/or the Beneficial Ownership Regulation, it is required to obtain, verify and
record information that identifies the Borrower and each Subsidiary Guarantor,
which information includes the name and address of the Borrower and each
Subsidiary Guarantor and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower and each
Subsidiary Guarantor in accordance with the USA Patriot Act and the Beneficial
Ownership Regulation.

SECTION 10.17. Independence of Covenants. All covenants contained in this
Agreement shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that such action
or condition would be permitted by an exception to, or otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists.

SECTION 10.18. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof), the Borrower and each
Subsidiary Guarantor acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Credit Parties are
arm’s-length commercial transactions between the Borrower, the Subsidiary
Guarantors and their Affiliates, on the one hand, and the Credit Parties, on the
other hand, (B) the Borrower and the Subsidiary Guarantors have consulted their
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower and the Subsidiary Guarantors are capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby; (ii) (A) each of the Credit Parties is and has
been acting solely as a principal and, except as expressly agreed in writing by
such Credit Party, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower, the Subsidiary Guarantors or any of their
Affiliates, or any other Person and (B) no Credit Party has any obligation

 

74



--------------------------------------------------------------------------------

to the Borrower, the Subsidiary Guarantors or any of their Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein; and (iii) each of the Credit Parties and its
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the Subsidiary Guarantors and
their Affiliates, and no Credit Party has any obligation to disclose any of such
interests to the Borrower, any Subsidiary Guarantor or its Affiliates. To the
fullest extent permitted by law, the Borrower and the Subsidiary Guarantors
hereby agree not to assert any claims against any Credit Party or its Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 10.19. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any Lender that is an Affected
Financial Institution arising under this Agreement, to the extent such liability
is unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

[END OF TEXT]

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER: SYSCO CORPORATION            by   /s/ Adolfo L. Jimenez     Name:
Adolfo L. Jimenez     Title: Vice President and Treasurer

[Signature Page to Sysco 364-Day Credit Agreement]



--------------------------------------------------------------------------------

      SUBSIDIARY GUARANTORS:       SYSCO ALBANY, LLC       SYSCO ATLANTA, LLC   
   SYSCO BALTIMORE, LLC       SYSCO BARABOO, LLC       SYSCO BOSTON, LLC      
SYSCO CENTRAL ALABAMA, LLC       SYSCO CENTRAL CALIFORNIA, INC.       SYSCO
CENTRAL FLORIDA, INC.       SYSCO CENTRAL ILLINOIS, INC.       SYSCO CENTRAL
PENNSYLVANIA, LLC       SYSCO CHARLOTTE, LLC       SYSCO CHICAGO, INC.      
SYSCO CINCINNATI, LLC       SYSCO CLEVELAND, INC.       SYSCO COLUMBIA, LLC   
   SYSCO CONNECTICUT, LLC       SYSCO DETROIT, LLC       SYSCO EASTERN MARYLAND,
LLC       SYSCO EASTERN WISCONSIN, LLC       SYSCO GRAND RAPIDS, LLC       SYSCO
GULF COAST, LLC       SYSCO HAMPTON ROADS, INC.       SYSCO INDIANAPOLIS, LLC   
   SYSCO IOWA, INC.       SYSCO JACKSON, LLC       SYSCO JACKSONVILLE, INC.   
   SYSCO KANSAS CITY, INC.       SYSCO KNOXVILLE, LLC       SYSCO LINCOLN, INC.
      SYSCO LONG ISLAND, LLC       SYSCO LOS ANGELES, INC.       SYSCO
LOUISVILLE, INC.       SYSCO MEMPHIS, LLC       SYSCO METRO NEW YORK, LLC      
SYSCO MINNESOTA, INC.       SYSCO MONTANA, INC.       SYSCO NASHVILLE, LLC      
SYSCO NORTH DAKOTA , INC.       SYSCO NORTHERN NEW ENGLAND, INC.       SYSCO
PHILADELPHIA, LLC       SYSCO PITTSBURGH, LLC       SYSCO PORTLAND, INC.      
SYSCO RALEIGH, LLC       SYSCO RIVERSIDE, INC.       SYSCO SACRAMENTO, INC.

[Signature Page to Sysco 364-Day Credit Agreement]



--------------------------------------------------------------------------------

    SYSCO SAN DIEGO, INC.     SYSCO SAN FRANCISCO, INC.     SYSCO SEATTLE, INC.
    SYSCO SOUTH FLORIDA, INC.     SYSCO SOUTHEAST FLORIDA, LLC     SYSCO
SPOKANE, INC.     SYSCO ST. LOUIS, LLC     SYSCO SYRACUSE, LLC     SYSCO USA I,
INC.     SYSCO USA II, LLC     SYSCO VENTURA, INC.     SYSCO VIRGINIA, LLC    
SYSCO WEST COAST FLORIDA, INC.     SYSCO WESTERN MINNESOTA, INC.

 

      each by        /s/ Adolfo L. Jimenez   Name: Adolfo L. Jimenez   Title:
Vice President and Treasurer

[Signature Page to Sysco 364-Day Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent            by   /s/ Erik Truette
    Name: Erik Truette     Title: Vice President

 

BANK OF AMERICA, N.A., as Lender            by   /s/ Alexandra Korchmar    
Name: Alexandra Korchmar     Title: Associate

[Signature Page to Sysco 364-Day Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF SYSCO CORPORATION

 

GOLDMAN SACHS BANK USA:

           by   /s/ Annie Carr     Name: Annie Carr     Title: Authorized
Signatory

[Signature Page to Sysco 364-Day Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF SYSCO CORPORATION

 

WELLS FARGO BANK, N.A.:            by   /s/ Carl Hinrichs     Name: Carl
Hinrichs     Title: Director

[Signature Page to Sysco 364-Day Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF SYSCO CORPORATION

 

Name of Lender: THE TORONTO-DOMINION BANK, NEW YORK BRANCH            by   /s/
Michael Borowiecki     Name: Michael Borowiecki     Title: Authorized Signatory

[Signature Page to Sysco 364-Day Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF SYSCO CORPORATION

 

Name of Lender: DEUTSCHE BANK AG                             NEW YORK BRANCH
           by   /s/ Ming K. Chu     Name: Ming K. Chu ming.k.chu@db.com    
Title: Director +1-212-250-5451

 

For any Lender requiring a second signature block:            by   /s/ Annie
Chung     Name: Annie Chung annie.chung@db.com     Title: Director
+1-212-250-6375

[Signature Page to Sysco 364-Day Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF SYSCO CORPORATION

 

Name of Lender: U.S. Bank National Association            by   /s/ Jon Lindvall
    Name: Jon Lindvall     Title: Senior Vice President

[Signature Page to Sysco 364-Day Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF SYSCO CORPORATION

 

PNC BANK, NATIONAL ASSOCIATION:            by   /s/ R. Ruining Nguyen     Name:
R. Ruining Nguyen     Title: Senior Vice President

[Signature Page to Sysco 364-Day Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF SYSCO CORPORATION

 

Name of Lender:

SUMITOMO MITSUI BANKING

CORPORATION

           By   /s/ Katie Lee     Name: Katie Lee     Title: Director

[Signature Page to Sysco 364-Day Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF SYSCO CORPORATION

 

HSBC Bank USA, National Association:        By:   /s/ Patricia DelGrande    
Name: Patricia DelGrande     Title: Managing Director

[Signature Page to Sysco 364-Day Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF SYSCO CORPORATION

 

Name of Lender: The Northern Trust Company            by   /s/ Keith L. Burson  
  Name: Keith L. Burson     Title: Senior Vice President

 

For any Lender requiring a second signature block:            by         Name:  
  Title:

[Signature Page to Sysco 364-Day Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF SYSCO CORPORATION

 

Name of Lender: BARCLAYS BANK PLC            by   /s/ Jamie Telkman     Name:
Jamie Telkman     Title: Transaction Management

[Signature Page to Sysco 364-Day Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF SYSCO CORPORATION

 

Name of Lender: SANTANDER BANK, N.A.         by   /s/ Carolina Gutierrez   Name:
Carolina Gutierrez   Title: Vice President

 

        by   /s/ Zara Kamal   Name: Zara Kamal   Title: Vice President

 

[Signature Page to Sysco 364-Day Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF SYSCO CORPORATION

 

Name of Lender: Truist Bank                by   /s/ Sarah Salmon     Name: Sarah
Salmon     Title: Senior Vice President

 

For any Lender requiring a second signature block:                by        
Name:     Title:

[Signature Page to Sysco 364-Day Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF SYSCO CORPORATION

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH         by   /s/ Shane Bownds  
Name: Shane Bownds   Title: Managing Director

 

        by   /s/ Irene Stephens   Name: Irene Stephens   Title: Executive
Director

[Signature Page to Sysco 364-Day Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF SYSCO CORPORATION

 

Name of Lender: Bank of the West         By   /s/ R. Blake Beavers   Name: R.
Blake Beavers   Title: Director

 

For any Lender requiring a second signature block:         by       Name:  
Title:

[Signature Page to Sysco 364-Day Credit Agreement]



--------------------------------------------------------------------------------

LLOYDS BANK CORPORATE MARKETS PLC, as lender         by   /s/ Kamala Basdeo  
Name: Kamala Basdeo   Title: Assistant Vice President

 

        by   /s/ Tina Wong   Name: Tina Wong   Title: Assistant Vice President

[Signature Page to Sysco 364-Day Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

OF SYSCO CORPORATION

 

THE BANK OF NOVA SCOTIA, as a Lender         by   /s/ Frans Braniotis   Name:
Frans Braniotis   Title: Managing Director

[Signature Page to Sysco 364-Day Credit Agreement]